Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) XX is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (USP 10,674,497 B2) hereinafter as Kim in view of Fu et al (US 2019/0141711 A1) hereinafter as Fu.
Regarding claim(s) 1,8, 14, Kim discloses a method, comprising:
 receiving, by a device, first information (See ¶ col 2 lines 45-60, col 3 lines 4-15), , the channel bandwidth is a radio frequency bandwidth (See Fig(s). 7 with radio frequency bandwidth), and the radio frequency bandwidth comprises an uplink transmission resource or a downlink transmission resource (See Fig(s). 1, 9, uplink and downlink resource slots). 
Kim fails to disclose wherein the first information indicates a location of a channel bandwidth of a terminal and determining, by the device, the location of the channel bandwidth of the terminal according to the first information.  
Fu  disclose wherein the first information indicates a location of a channel bandwidth of a terminal (See ¶ abstract, 9-11) and determining, by the device, the location of the channel bandwidth of the terminal according to the first information (See ¶ 9-11, determining the bandwidth and the location of all the frequency resources available for the UE frequency resource allocation in the DCI).  
Frequency or channel locations determinations by a device within a wide spectrum band provides for a better collision avoidance and/or interference prior to transmission.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Fu within Kim, so as to enhance overall network performance by reducing interference and/or channel collisions.
Regarding claim(s) 2, 9 and 15, Kim discloses wherein the first information indicates an absolute radio frequency channel number corresponding to a reference frequency in the channel bandwidth of the terminal, and wherein: the reference frequency is a center frequency in the channel bandwidth of the terminal (See Fig(s). 7, See ¶ col 14 lines 10-44); the reference frequency is a minimum frequency in the channel bandwidth of the terminal; or the reference frequency is a maximum frequency in the channel bandwidth of the terminal. Reasons for combining same as claim 1.

Allowable Subject Matter
Claims 3-7,10-13 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJ JAIN/Primary Examiner, Art Unit 2411